Citation Nr: 1446339	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-31 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for foot fungus, also known as tinea pedis.  

2.  Entitlement to a rating in excess of 10 percent for right (dominant) trapezius myositis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1991 to November 1991, February 2003 to June 2003, and December 2003 to February 2005, including service in an imminent danger area while serving in the Southwest Asia theater of operations from February 2004 to February 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010 and April 2011 rating decisions by the San Juan, the Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran had perfected an appeal regarding entitlement to an increased rating for a lumbar spine disability.  A May 2013 rating decision granted an increased 40 percent rating.  In May 2013 correspondence, the Veteran expressed satisfaction with the increased rating, withdrawing further appeal as to the matter.  Accordingly, the issue is no longer on appeal.  

The issue of entitlement to an increased rating for trapezius myositis addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinea pedis had its onset in service.  


CONCLUSION OF LAW

Tinea pedis was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 456, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has current diagnoses of dermatophytosis and tinea pedis of the feet.  See, e.g., September 2012 VA skin examination.  He has reported that this disability started during his deployment in Kuwait, during which he experienced frequent itching in the plantar and heel areas.  He has denied receiving treatment for the disability during active service, indicating he instead self-treated the disability with antifungal powder and over-the-counter creams.  See, e.g., February 2011 correspondence.  

The Board finds that the Veteran's report of experiencing a foot fungus and itching of the feet in service, and particularly while deployed in Kuwait, and of ongoing symptoms thereafter, are competent based on his ability to observe those phenomena with his own senses, and credible based on his consistent report of the same.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the September 2012 VA skin examiner opined that the Veteran's tinea pedis of the feet was less likely than not related to his active service, the Board finds that the opinion was based on an inaccurate factual background, noting that the disability was first diagnosed in 2010, when, in fact, the disability was first diagnosed in October 2006.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinea pedis of the feet was incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (2009).  


ORDER

Service connection for tinea pedis is granted.  


REMAND

As to the claim of entitlement to an increased rating for trapezius myositis, the Veteran was last afforded a VA examination in August 2010.  On September 2012 VA elbow and forearm examination, it was noted that he complained of worsening trapezius pain.  The examiner directed that review of this disability was under the cervical spine examination report.  On September 2012 VA cervical spine examination, while it was indicated that the Veteran had a diagnosis of trapezius strain, no findings provided in the examination report were relevant to the Veteran's trapezius myositis.  In November 2012 correspondence, the Veteran stated that his right shoulder disability had worsened in severity.  Moreover, a January 2013 VA right shoulder MRI revealed degenerative changes at the acromioclavicular joint, supraspinatus tendinopathy, and mild subdeltoid-subacromial bursitis, suggesting a worsening of his right shoulder disability.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his right trapezius myositis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, this issue must be remanded.  

As the claims file is being returned, any outstanding pertinent VA treatment records since April 2013 should be associated with the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO should physically or electronically associate with the claims folder updated VA treatment records pertaining to the Veteran's right trapezius myositis that are dated since April 2013.  

2. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected right trapezius myositis.  

The claims folder should be made available to the examiner for review.  Any appropriate diagnostic testing should be conducted and noted in the report, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present, particularly with repeated use.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right shoulder.  

The examiner must comment on the impact of the Veteran's right shoulder disability on his ability to work.

A complete rationale for all opinions expressed should be set forth in a legible report.  

3. Then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


